Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1) and/or an executable machine-readable medium and will be considered under the appropriate 35 USC § 101 analysis.
The claims recite using job related data and candidate data to assess candidates for job suitability.  The limitations of licensing or subscribing to services, controlling access to deliverables, providing services free or for a fee, assigning login and access types to users, creating/maintaining/storing/viewing job related data, weighting preferences, using data to create models, and using models to assess and evaluate candidates, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) related to the marketing positions and hiring employees. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing commercial or legal interactions which represents the abstract idea of Certain Methods Of Organizing Human Activity. 
Additionally, the claims recite a process that can be performed mentally, such as providing different information access types to different users, guiding users through a hiring process, creating/maintaining/storing/viewing job related data, weighting preferences, using data to create models, and using models to assess and evaluate candidates.  These activities can all be performed outside of the recited technology. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing concepts performed in the human mind (including an observation, evaluation, judgment, opinion) which represents the abstract idea of Mental Processes. 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a computing device to perform the recited steps. The computing device used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using the internet, a cloud, or a server to host/store data.  The platforms used for hosting/storing data in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
– Using computer-readable medium and multiple repositories.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
– Using a computer with executable instructions to perform “the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a 
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2 and 12 recite further elements related to specific types of data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of data does not significantly affect the processing of the claimed invention.  Therefore, Claims 2 and 12 are ineligible.
Claims 3 and 13 recite a specific form of data entry.  The specific form of data entry fails to differentiate the claims from the processes in the parent claims and fail to 
Claims 4-10 and 14-20, each recite a plurality of elements in addition to the steps of the parent claims.  The elements in these claims merely provide a listing of elements that can be used or performed with the claimed invention, but do not provide any significant material that would render the claims to be more than the abstract ideas.  It is not clear that these elements significantly interact with or effect the processing of any inventive concept provided in the parent claim (and/or provided any additional inventive concepts).  These claims are presented as merely a list of options or specific data types that can be used by the user.  For example, Claim 5 merely lists activities for which the user may be granted permissions to perform in addition to the candidate matching of Claim 1.  Claims 4-10 and 14-20 only serve to provide an ongoing list of human resource related activities that may or may not be performed together.  These elements do not necessarily interact or effect each other and merely represent a plethora of options for a user to choose from (and/or descriptive data describing those option and types of data used).  Therefore, Claims 4-10 and 14-20 are ineligible.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  Applicant should review the claims for all corrections and clarifications.
Examples include, but are not limited to:
Unclear lists/choices: Claim 1 includes the phrase “centrally hosted at least one of in the Internet Cloud and on a server”.  This language is unclear and confusing.  For the further consideration of the merits this will be interpreted as a choice of one of “on the Internet”, using “cloud” software, and “on a server”. Claims 1 and 11 also include the phrase “Super-users or Leads, Supervisors, Employees, and Affiliates”.  This language is unclear and confusing.  It is not clear whether it is presenting two choices or five choices.  For the further consideration of the merits this will be interpreted as a choice of one of “Super-users, Leads, Supervisors, Employees, or Affiliates”.
Possible typographical errors and missing language: Claims 1 and 11 recite “hosted at least” which appear to be intended to be --hosted by at least-- and “weighting preferences” which was intended to be --weighting of preferences—(and will be treated as such for further consideration of the merits).
Narrative language: Multiple claims include multiple elements that are presented as activities that are available to the user to perform without describing their relation to functionality of the system or connection to elements of other claims (see claims 4-10, 14-20. These elements are merely presented as being items a user is permitted to perform.  These claims are written in a narrative manner and may potentially include non-functional descriptive material and/or intended usage of the claims.
additional issues regarding grammar: These include issues such as punctuation (including commas), capitalization, use of colons/semicolons, and properly presenting lists.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neece et al. (Pub. No. US 2003/0037032 A1) in view of Hanna et al. (Pub. No. US 2017/0011325 A1).
In regards to Claims 1 and 11, Neece discloses:
A method/system for pre-hiring and post-hiring leadership development performed by one or more computing devices, comprising the steps of: 
software centrally hosted at least one of in the Internet Cloud and on a server; (Abstract, “…a server and hardware system set up to run the web-based application…”)
assigning at least one organizational account login type corresponding to function, comprising at least one permission assignment, wherein the at least one organizational account login type comprises Super-users or Leads, Supervisors, Employees, and Affiliates ([0083], “A Basic User becomes a Super User when the Customer Admin user assigns Super access level to the user. A Super User has all the rights as a Basic User, as well as the See All privilege for all public positions and position related information. A Super User also has See All privilege for private positions. Depending on the role of this user for a specific position, this user will have either Create New or Modify or just View privilege for the position.”, super-users have additional functions of other users based on their access type/permissions)
the software guiding the at least one organizational account login type, according to function and permission assignment, through a process of pre-hiring and post-hiring leadership development activities, ([0020]; [0035]-[0037], describes the IntelliHire service and application being used to guide users through a hiring process (pre-hire) to identify candidates for a position; [0083], identifies super users, as described above) 
“…provides an interface and association with hiring consulting firms, who offer competency-based hiring models, with databases of standard functional job descriptions, skill matrices, and interview templates to guide the hiring process…”; [0021], “…defining position profiles and selection criteria…”; [0035]-[0037], also includes “organizational fit”, “corporate culture fit” , etc.”)
assessing the positions using numerical weighting preferences to create, maintain, store, and view in the computer-readable medium data that comprises corresponding Competency Models and/or Culture Fit Models; ([0020], “…provides an interface and association with hiring consulting firms, who offer competency-based hiring models, with databases of standard functional job descriptions, skill matrices, and interview templates to guide the hiring process…”; [0037],  numerically weights competency and organizational fit data based on preference, “…Position Profile must define related Competencies: a list of Experiences, rated as required or preferred; a list of Behaviors, numerically ranked and rated as required or preferred; a list of Professional Skills, numerically ranked and rated as required or preferred; a list of statements regarding Organizational Fit, numerically ranked and rated as required or preferred…”) 
assessing candidates using evaluative criteria derived from the Competency Models and/or Culture Fit Models. ([0025], “It includes a candidate profile comparison system, which facilitates interviewing, and selection of top performers that match position specific requirements.”; [0035]-[0037], as described above, position/candidate selection criteria used to evaluate candidate matches includes competency models and culture-fit models)
	Although Neece discloses the above system/method for using a third party service for finding candidates and hiring candidates for available jobs and controlling access to the service (as described above), Neece does not explicitly disclose the third party service being a license or subscription based service for receiving deliverables.  However, Hanna teaches:
providing a Software as a Service (SaaS) delivery model in which software is licensed on a subscription basis and controlling access to at least one free or fee-based deliverable ([0054]-[0059], describes the use of subscriptions for accessing of the application server by users; [0088]; [0089], the service provides matched candidates for jobs (deliverables); [0050], specifically mention a fee charged for deliverables (matched candidates)) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have modified the system of Neece so as to have included providing a Software as a Service (SaaS) delivery model in which software is licensed on a subscription basis and controlling access to at least one free or fee-based deliverable as taught by Hanna in order to provide a system in which the service provider can be compensated for their services (Hanna, [0050]). 
In regards to Claims 2 and 12, Neece discloses:
the Competency Model comprises at least one of Job Details Competency, Essential Functions Competency, Knowledge Competency, General Competency, Skills the competency model data includes skills data; see also [0037]) 
In regards to Claims 3 and 13, Neece discloses:
Neece discloses the above system/method that includes the weighting of preferences, as described above.  Neece does not explicitly disclose the numerical weighting preferences being entered using at least one slider mechanism, however, Hanna teaches:
the numerical weighting preferences being entered using at least one slider mechanism ([0054]-[0059], “…success factors/proficiency field 630 may enable the employer to identify a level of proficiency for each success factor (e.g., by permitting the employer to move a slider in a first direction (e.g., to the right toward "Expert") to increase a desired proficiency level or in a second direction (e.g., to the left toward "Beginner") to decrease the desired proficiency level for a particular success factor and/or job function…”) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have modified the system of Neece so as to have included the numerical weighting preferences being entered using at least one slider mechanism as taught by Hanna in order to provide a clear and simple manner in which users can enter the correct information (Hanna, [0075]). 
Note:.
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neece in view of Hanna in further view of Ananian (Pub. No. US 2012/0150761 A1) in further view of Fliess (Patent No. US 8,543,438 B1).
In regards to Claims 4 and 14, Neece discloses:
the permission assignment providing the Super-users or Leads the ability, guided by the software and using the one or more computing devices, to: 
create, maintain, store, and view, in the computer-readable medium, data that comprises candidate and/or Employee profiles, job positions, and/or position competency models; ([0035]-[0037])
administer interviews and/or references, and create, maintain, store, and view, in the computer-readable medium, data that comprises interview and/or reference results; ([0065]; [0066])
participate with hiring managers and/or selection committees in making hiring decisions, and then ([0030],  “interview team” is made up of administrators and  super users; [[0076], selection committee evaluations are included in the hiring decision) 
create and maintain supervisor and/or employee access to the software and to the data; ([0032]-[0034])
Neece/Hanan does not explicitly disclose, but Ananian teaches:
order pre-employment and/or post-employment tests, create, maintain, store, and view, in the computer-readable medium, data that comprises testing results, and forward test reports; ([0140]; [0150]; [0151],  potential employers request assessments and tests for candidates, these assessment/test results are part of a portfolio that can be reviewed by the employer (comparable to “forwarding reports”))
create, maintain, store, and view, in the computer-readable medium, data that comprises updated employment statuses; ([0140]-[0143], including “…" Hired" status notification…”)
assign coaching engagements, ([0143], provides the ability of employers to elect coaching tasks for candidates and/or hires (it is noted that this coaching is differentiated form additional coaching recited in the reference (such as that related to coaching the user on building a portfolio))
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Neece/Hanan so as to have included creating, maintaining, storing, and viewing data that comprises updated employment statuses and assign coaching engagements, as taught by Ananian.
Neece/Hanan discloses a “base” method/system for pre-screening and evaluating candidates for jobs, as shown above.  Neece/Hanan teaches a comparable method/system for pre-screening and evaluating candidates for jobs, as shown above.  Ananian also teaches an embodiment in which creating, maintaining, storing, and viewing data that comprises updated employment statuses and assign coaching engagements are included in the evaluations and screenings, as shown above.  One of ordinary skill in the art would have recognized the adaptation of creating, maintaining, storing, and viewing data that comprises updated employment statuses and assign coaching engagements to Neece/Hanan could be performed with the technical expertise demonstrated in the applied references and provide additional data useful to 

Neece/Hanan/Ananian does not explicitly disclose, but Fleiss teaches:
	assignment of employees to supervisors and teams (column 11, paragraph 2, “Team members are typically assigned a Supervisor.” shows employees are assigned to both a team and a supervisor)
oversee performance management tracking and/or reporting to management. (column 32, paragraph 4, shows managements ability to track an employees performance for an assigned task (coaching task as described in Ananian can be considered an assigned task that is monitored))
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have modified the system of Neece/Hanan/Ananian so as to have included assignment of employees to supervisors and teams and oversee performance management tracking and/or reporting to management, as taught by Fleiss in order to allow employers to be able to ensure that employees are able to perform the tasks required by the job (Fleiss, column 25, paragraph 4, “…may provide for resolving deficiencies found during examination and may route the unaccepted task to the Project Manager for mitigation…”). 
In regards to Claims 5-10 and 15-20, no prior art or combination of prior was identified that discloses, teaches, and/or renders obvious the combination of elements as recited in Claims 5-10 and 15-20, wherein the novelty is not in a single limitation but rather in the combination of all the claimed limitations.  

Additional Prior Art Not Relied Upon
Henderson et al. (Pub. No. US 2009/0089124 A1).  Discloses the sue of subscription and fee based services for presenting deliverables related to screening and hiring job candidates (see at least [0008]; [0023]; [0030])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        May 22, 2021

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624